Title: To George Washington from Battaile Muse, 11 July 1786
From: Muse, Battaile
To: Washington, George



Honourable Sir,
Leesburg July 11th 1786

your Favour dated the 1st of Instant I received on my way To this place—the Lo prices given at Alexandria For Flour &c. has

prevented my going To that place before now agreeable To my Expectations when I last saw you—I have made but a small Collection since April, I am Indebted about Twenty pounds—I here Inclose and order on Colo. George Gilpin for the sum of fifty pounds—I do not Expect to receive any money on your acct untill about next November—as I am about To Make the Tenants Pay up their arrears I have thought it may not Be necessary To Trouble you with a Settlement until the accounts are nearer Closed—I Shall order an Execution next month agt Rector in Fauquier County for £130 the other Tenants are Too Poor To Execute untill their Crops Come in unless I hear they are about To remove in that Case and in every other I shall do as for my Self—your money Shall not Lie in my hands as Fast as I collect you shall receive. when the Flour is sold I shall be Glad To hear of the amount as the 50 bushels wheat I am To account For with Doctor W. C. Selden I think it my duty To inform you that I have Been often Told that the Hites & Greens Claim your Tract of Land at the head of Bullskin and that Tract of 180 acres Lease To Bailey Joining To Lott Lee—the Commissioners will Be on those Lands next Month—and I was Informed by Colo. Geo. Nicholas that the Commissioners would hold a Court on the 4th day of September next In Winchester in order To Settle the wrights of the Lands—this Company Claims a great Part of Colo. Fairfaxes Lands in Berkeley—which I Suppose Colo. Fairfax will Loose—Colo. Nicholas informed me that Colo. Fairfaxes Tittle Papers was at Mount Vernon Should I have ocation for To Call for them can they be had without and order—Should you Come up in consequence of your Lands or send up I shall be much oblige To you To desire Mr Shaw To Examine Colo. Fairfaxes Deeds and To Favour me so Far as to have them Conveyed up before the 4th day of September I mean the Deed or deeds for the Tract where I Live—If Possable I expect To be down before the 10th day of august if so I shall waite on you.
I have Settled the acct with Mr Crane for Bartletts Lott and have got Six pounds more than I Expected I enclose the acct for your Examination which I hope will please.
I must beg leave To Trouble you in consequence of renting your Lands that have been Left by Insolvent Tenants. I have thought it Would be best To Advertise yours and Colo. Fairfax⟨es⟩ Lands in one advertisement—if you approve ⟨mutilated⟩ to make such Correction in the Advertisment as you think

Proper and desire the Printer to have 100 printed & I will Call For them after hearing From you & will send them To all parts Necessary—as Tenants Seldom see a News paper it may not be of much advantage To advertise in them—I will pay half the Expense for Colo. Fairfax. I am Sir your Obedient and Very Humble Servant

Battaile Muse


P.S. I have Sown some of ⟨the⟩ Clover Seed I Purchased for you which come up Very well—⟨mutilated⟩ as before. B.M.

